Case 2:18-cv-09921-AB-AFM Document 18, Filed 05/22/19 Page1of4 Page ID#:171
Name and address:

Todd Wengrovsky
Law Offices of Todd Wengrovsky, PLLC
285 Southfield Road, Box 585
Calverton, NY 11933

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

. . CASE NUMBER
Tocari Enterprises
Plaintiff(s), 2:18-cv-09921-R-AFM
Vv.
APPLICATION OF NON-RESIDENT ATTORNEY
S. Kashi & Sons TO APPEAR IN A SPECIFIC CASE

Defendant(s), PRO HAC VICE

 

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section I, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

 

 

 

 

 

 

 

Wengrovsky, Todd
Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
Law Offices of Todd Wengrovsky, PLLC
Firm/Agency Name
285 South field Road, Box 585 (631) 727-3400 (631) 727-3401
Telephone Number Fax Number
Street Address
Calverton, NY 11933 contact@twlegal.com
City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
S. Kashi & Sons [_] Plaintiff(s) [x| Defendant(s) |_| Other:
[_] Plaintiff(s) |_| Defendant(s) |_| Other:

 

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
New York Supreme Court 6/25/1997 Yes
Eastern District of New York 12/18/1997 Yes
Southern District of New York 5/29/2001 Yes

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 2:18-cv-09921-AB-AFM Document 18 Filed 05/22/19 Page2of4 Page ID #:172

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):

Case Number Title of Action Date of Application Granted / Denied?

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
N/A

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [] Yes [x] No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [[] Yes (] No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECP") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an

Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) 1am not a resident of the State of California. Iam not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

Dated May 21, 2019 Todd Wengrovsky

Applicant's Yo” or print)
Applicant's signfure)

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 2:18-cv-09921-AB-AFM Document 18 Filed 05/22/19 Page3of4 Page ID #:173

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Buche, John K.
Designee's Name (Last Name, First Name & Middle Initial)

Buche & Associates, P.C.

 

 

 

 

 

Firm/Agency Name
2029 Century Park East, Suite 400N (310) 593-4193 (858) 430-2426
Telephone Number Fax Number
Street Address jbuche@buchelaw.com
Los Angeles, CA 90067 E-mail Address
239477

 

 

City, State, Zip Code
Designee’s California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

Dated May 22, 2019 John K. Buche

a) Name ae print)

aoe Signatur —
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY

United States Court of Appeals for the Federal Circuit - 9/5/2001 - Currently in Good Standing
United States Supreme Court - 4/7/2003 - Currently in Good Standing

 

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
Case 2:18-cv-09921-AB-AFM Document18 Filed 05/22/19 Page4of4 Page ID#:174

 

Appellate Division of the Supreme Court

of the State of New Pork
Second Judicial Bepariment

X, Aprilanne Agostino, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Second Hudicial Department,
do hereby certify that Tudd Wengrovusky was duly
licensed and admitted to practice as an Attorney and Connselor-at-Law
in all the courts of the State, according to the laws of the State and the
rourt rules and orders, onthe 25¢h day of June 1957,

has duly taken and subscribed the nath of office prescribed by law, has
been enrolled in the Roll of Attorneys and Counselors-at-Laui on file in
my office, has duly registered with the administrative office of the
courts, and according to the records of this court is in good standing as

an Attorney and Counselor-at-Law.

In Witness Whereof, J have hereunto set
my hand and affixed the seal of said
Appellate Division on May 21, 20149.

Apilewnefiperr

Clerk of the Court

 

 
